DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2021, 10/28/2021 and 2/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-13, 15, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugler et al. (US 2018/0341635; hereinafter Brugler) in view of Tholfsen et al. (US 2020/0143773; hereinafter Tholfsen).  
Regarding claim 1: 
Brugler discloses an electronic device in augmented reality system (see paragraph 19; smart glasses is an electronic device that provides augmented reality), the electronic device comprising: 
an input unit (see paragraph 62; a camera is an input unit that captures the image in user’s field of view; also see paragraph 72; the optical unit 430 is also interpreted as an input unit) configured to capture an image; 
a text recognition unit (see Fig. 3, hand stroke identification unit 391; character identification unit 392 and word identification unit 393) configured to: 
identify an information on a surface (see paragraph 61; the hand stroke identification unit 391, character identification unit 392 or the word identification unit 393 identifies the word (i.e, the information) user input on a surface), and 
generate an input data based on the information (see paragraph 61; the identified words correspond to the generated input data); 
a natural language processing unit (see paragraph 68; natural language processing system) configured to: 
determine a context of the input data (see paragraph 22; “system may be capable of increased spelling accuracy by using contextual clues to assist in identifying the correct spelling of any given word”), and 
generate at least one assistive information based on the context (see paragraph 22; “using contextual clues to assist in identifying the correct spelling of any given word”); 
	a positioning unit configured to: 
		generate a positioning information (see paragraph 19; the superimposing of the alternative spellings of words over the misspelled text require the determination of the positioning information); 
an output unit (see paragraph 19; the smart glasses includes output unit) configured to: 
display the assistive information (see paragraph 19; “superimposing alternative spellings of words over misspelled handwritten text in the user's field of vision”). 
	Brugler does not disclose the text recognition unit configured to: 
		identify, from the image, an information on a surface depicted in the image; and 
	a positioning unit configured to:
		determine one or more spatial attribute based on the image, and 
		generate a positioning information based on the spatial attributes. 
	In the same field of endeavor, Tholfsen discloses an electronic device comprising: 
	an input unit configured to capture an image (see Fig. 1, the head mounted adapter 116 includes a camera to capture an image of the text document 112); 
	a text recognition unit (see paragraph 28; “the display device 114 detects the text document 112 and converts the text document 112 into text content (for example, using an OCR application”) configured to:
		identify, from the image, an information on a surface depicted in the image (see Fig. 1 and paragraph 28; the image captured by the camera of the head mounted adapter is converted into text content), 
		generate an input data based on the information (see paragraph 28; the “formatted text content” is a generated input data); and 
	a positioning unit (see paragraph 37; the processor 208 includes AR/VR application 210 which includes a positioning unit in order to generate a three-dimensional virtual object overlay) configured to:
		determine one or more spatial attributes based on the image (see paragraph 37; “the position of the physical object 106 (e.g., it’s physical location, orientation, or both)” are detected), and 
		generate a positioning information based on the spatial attributes (see paragraph 37; the positioning information is inherently generated in order to accurately display the virtual object in association with the physical object). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Brugler to include a text recognition unit configured to identify, from the image, an information on a surface depicted in the image, and a positioning unit configured to determine one or more spatial attribute based on the image, and generate a positioning information based on the spatial attributes as taught by Tholfsen.  One of ordinary skill in the art would have been motivated to do this because an enhance immersive reading experience can be realized (see Tholsen, paragraphs 21-22). 
	Regarding claim 2: 
	Brugler and Tholfsen disclose all the features in claim 1.  Thofsen further discloses the electronic device, wherein the spatial attributes include at least one of: 
an angle between the augmented reality system and the surface (see paragraph 37; the detection of orientation or the orientation and position of the physical object requires the detection of angle between the head mounted adaptor 116 and the surface of the physical object 112), 
a distance between the augmented reality system and the surface (see paragraph 37; the distance between the user (user wearing the head mounted adaptor) and the physical object (the surface) is obtained in order to automatically adjust the virtual object), and or 
an obstruction in a field of view between the augmented reality system and the surface (see paragraph 37; the head mounted adaptor is capable of detecting any obstruction in the field of view and adjust the displaying of the virtual object accordingly).
The motivation to combine Brugler and Tholfsen is provided above in claim 1. 
Regarding claim 3: 
Brugler and Tholfsen disclose all the features in claim 1.  
Brugler further discloses the electronic device, wherein the positioning unit is further configured to:
generate the positioning information indicative of at least one of the plane, the position and or the style (see paragraph 19; the superimposing of the alternative spellings of words over the misspelled text require the generating of the positioning information indicative of at least the position).
Tholfsen further discloses the electronic device, wherein the positioning unit is further configured to: 
determine a position based on the distance, the angle, and a set plane (see paragraph 37; the three-dimensional virtual object displayed in tandem with the image of the physical object requires the determination of a position based on distance, the angle, and a set plane), 
determine a style based on at least one of the assistive information, the distance, the angle, a background of the information, or a predefined style preference (see paragraphs 22 and 37; the style of the displayed text content and/or the virtual object is based on user reading preference and user’s viewpoint or perspective of the physical object), and 
generate the positioning information indicative of at least one of the plane, the position or the style (see paragraphs 22 and 37; the text content is displayed based on reading preference which includes the style of the text content; the virtual object is displayed based on the viewpoint of the physical object, which includes the plane and position information). 
The motivation to combine Brugler and Tholfsen is provided above in claim 1.
	Regarding claim 4:
	Brugler and Tholfsen disclose all the features in claim 1.  Brugler further discloses the electronic device, wherein the natural language processing unit is further configured to: 
determine a type of the assistive information based on the context of the input data (see paragraph 22; a type of the assistive information must be determined in order to know the correct spelling based on contextual clues),
determine a content of the assistive information based on the context of the input data (see paragraph 22; the correct spelling includes a content of the assistive information), and 
generate the assistive information, said the assistive information including the type and  the content (see paragraph 22; the correct spelling is the assistive information).
Regarding claim 5: 
Brugler and Tholfsen disclose all the features in claim 1.  Brugler further discloses the electronic device, wherein the augmented reality system is at least one of a head-mounted device or a hand-held device (see paragraph 19; the smart glasses is a head-mounted device). 
Regarding claim 6: 
Brugler and Tholfsen disclose all the features in claim 1.  Tholfsen further discloses the electronic device, wherein the surface includes a non-digital writing surface (see paragraph 27; the surface includes surface of physical book or document).
The motivation to combine Brugler and Tholfsen is provided above in claim 1.
Regarding claim 10: 
Brugler and Tholfsen disclose all the features in claim 1.  Brugler further discloses the electronic device, wherein the information is at least one of handwritten information, printed information, electronically displayed information, and or virtually projected information (see paragraphs 17 and 19).
Regarding claims 11-13: 
Claims 11-13 recite similar limitations as in claims 1,2, and 4. Hence, claims 11-13 are rejected under the same reasons as discussed above in claims 1, 2, and 4, respectively. 
Regarding claim 15: 
Claim 15 recites similar limitations as in claim 10. Hence, claim 15 is rejected under the same reason as discussed above in claim 10. 
Regarding claim 16: 
Claim 16 recites similar limitations as in claim 3. Hence, claim 16 is rejected under the same reason as discussed above in claim 3.
Regarding claim 17: 
Claim 17 recites similar limitations as in claim 6. Hence, claim 17 is rejected under the same reason as discussed above in claim 6.
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugler in view of Tholfsen as applied to claim 1 above, and further in view of Sankaranarayanan et al. (US 9,384,389; hereinafter Sankaranarayanan).
Regarding Claim 7: 
Brugler and Tholfsen disclose all the features in claim 1.  Brugler and Tholfsen do not disclose the electronic device, wherein the surface includes a digital display of a user equipment.
However, in the same field of endeavor, Sankaranarayanan discloses an electronic device, wherein the surface includes a digital display of a user equipment (see Fig. 4 and col. 10, lines 10-27; the source of content can be from an eBook reader, smart phone or tablet computing device). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Brugler, Tholfsen and Sakaranarayanan such that the surface includes a digital display of a user equipment.  The combination would have yielded a predictable result of detecting errors in content displayed by the digital display and provide corrections to the detected errors. 
Regarding claim 18: 
Claim 18 recites similar limitations as in claim 7. Hence, claim 18 is rejected under the same reason as discussed above in claim 7.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugler in view of Tholfsen as applied to claim 1 above, and further in view of Resendez Rodriguez et al. (US 2019/0087653; hereinafter Resendez).
Regarding claim 8: 
Brugler and Tholfsen disclose all the features in claim 1.  Brugler and Tholfsen do not disclose the electronic device, further comprising a handwriting reconstruction unit configured to: detect a style of handwriting of the information, and reconstruct the style of handwriting.
However, Resendez discloses an electronic device, comprising a handwriting reconstruction unit (see Fig. 1, content creation application 104) configured to: 
detect a style of handwriting of the information (see Fig. 1, ink analyzer 120; also see paragraph 19), and 
reconstruct the style of handwriting (see Fig. 1, ink-to-text 108; also see paragraphs 24, 30-31 and Figs. 3B-3C).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Brugler in view of Tholfsen to further include a handwriting reconstruction unit configured to detect a style of handwriting of the information, and reconstruct the style of handwriting as taught by Resendez.  One of orinary skill in the art would have been motivated to do this because user’s handwriting style can be persevered (see paragraph 12). 
Regarding claim 14: 
Claim 14 recites similar limitations in claim 8.  Hence, claim 14 is rejected under the same reason as discussed above in claim 8. 
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brugler in view of Tholfsen as applied to claim 1 above, and further in view of Song et al. (US 2015/0084855; hereinafter Song).
Regarding claim 9: 
Brugler and Tholfsen disclose all the features in claim 1.  Brugler and Tholfsen do not disclose the electronic device, wherein the augmented reality system further comprises a user interaction unit, configured to: 
detect one or more user gestures indicative of an interaction with the assistive information or with the information on the surface depicted in the image, and 
display an updated assistive information based on the user gestures.
However, in the same field of endeavor, Song discloses an electronic device, wherein the augmented reality system further comprises a user interaction unit (see Fig. 1, A/V input unit 120 incudes camera 121), configured to: 
detect one or more user gestures indicative of an interaction with the assistive information or with the information on the surface depicted in the image (see Figs. 5-9 and paragraphs 129-139; gestures are detected on the surface of the book or page), and 
display an updated assistive information based on the user gestures (see Figs. 5-7; various assistive information are displayed as result of the gesture).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Brugler in view of Tholfsen to further include a user interaction unit, configured to detect one or more user gestures indicative of an interaction with the assistive information or with the information on the surface depicted in the image, and display an updated assistive information based on the user gestures as taught by Song. One of ordinary skill in the art would have been motivated to do this because user can further interact with the virtual object to thereby enhance the augment reality experience. 
Regarding claim 19: 
Claim 19 recites similar limitations as in claim 9. Hence, claim 19 is rejected under the same reason as discussed above in claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hawkes (US 10,783,323) discloses a handwriting analysis system that converts handwritten note into printed text and corrects misspellings. 
Casio (US 9,876,916) teaches an image forming apparatus that image-forms result of proofreading process with respect to sentence. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625